The present application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This is in response to the application filed 10/31/2020. Claims 1-13 are examined. 
Related applications: 
Divisional of 14/934,134, filed Nov. 5, 2015, now pending, which claims the benefit of 
62/076,437, titled "EVALUATING AND RECYCLING ELECTRONIC DEVICES," filed Nov. 6, 2014 

 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-13 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes (1 process). The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a 
Prong 1
The claim(s) is/are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and arranging content. In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims are to Certain Methods of Organizing Human Activity such as
[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions

Alice
clearinghouse
implemented by computer
Here
Price an item for sale
implemented by computer
Bilski
hedge
implemented by computer

The claim 1 is/are directed to data gathering for pricing a good for sale.
Claim 1
2019 Revised Guidance 84 Fed Reg 50
1. A method performed by an electronic device to identify target devices for processing at a consumer-operated kiosk, the method comprising: 

Statutory process (method)
35 USC 101
Trade-in values are pertinent to fundamental economic practice(e.g. A sale transaction with trade-in credit)
determining , via a processor of the electronic device, one or more available communication channels of the electronic device
Insignificant extra solution activity, e.g. Data gathering via generic element generally applied mpep 2106.05 and USPTO 2019 revised 101 guidance 55, note 31
receiving , via a processor of the electronic device, a user request to scan for one or more target devices connected to at least one of the available communication channels
Insignificant extra solution activity, e.g. Data gathering via generic element generally applied mpep 2106.05 and USPTO 2019 revised 101 guidance 55, note 31
for each of the available communication channels to which a target device is connected
Insignificant extra solution activity, e.g. Data gathering via generic element generally applied mpep 2106.05 and USPTO 2019 revised 101 guidance 55, note 31
electronically obtaining  , by the electronic  device, data transmitted by the target device over the communication channel 
[Wingdings font/0xA2] for each connected target device from which data is obtained
  [Wingdings font/0x77] identifying a model and/or hardware configuration of the target device based on the data and 
  [Wingdings font/0x77] adding the target device to a list of target devices
Abstract idea, i.e. mental process. E.g. concept performed in the mind including observation, evaluation, judgement Rev. Guid. 52. Additional elements [ electronically, electronic, channel] are generic
displaying , via a display screen of the electronic device, the list of target devices to the user of the electronic device
Insignificant extra solution activity, e.g. Data gathering via generic element generally applied mpep 2106.05 and USPTO 2019 revised 101 guidance 55, note 31
providing a price for at least one of the target devices based on the obtained data
, wherein providing the price includes displaying the price via the display screen
Trade-in values are pertinent to fundamental economic practice(e.g. A sale transaction with trade-in credit). Display price is insignificant extra-solution activity MPEP 2106.05d


Applicant’s Specification ¶ 23, 30 says the invention is pricing a good for sale.
Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: electronic device, target device, communication channel. These are generic elements, MPEP 2106.05. 
Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing device, processor, code set, kiosk to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. 
FYI
A. Concepts Relating To Data Comparisons That Can Be Performed Mentally Or Are Analogous To Human Mental Work
Anonymous loan shopping (Mortgage Grader)
Collecting and comparing known information (Classen)
Comparing data to determine a risk level (Perkin-Elmer)
Comparing info regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC)
Comparing new and stored information and using rules to identify options (Smartgene)
Diagnosing an abnormal condition by performing clinical tests and thinking about the results (Grams)
Obtaining and comparing intangible data (CyberSource)

B. Concepts Relating To Organizing Or Analyzing Information In A Way That Can Be Performed Mentally Or Is Analogous To Human Mental Work
•Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning)
•Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
•Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View)
•Collection, storage, and recognition of data (Smart Systems Innovations)
•Creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)
•Data recognition and storage (Content Extraction)
•Determining a price, using organizational and product group hierarchies (Versata)
•Encoding and decoding image data (RecogniCorp)
•Identification of unwanted files in a particular field (Int. Ventures v. Erie Indemnity II)
•Mental process for logic circuit design (Synopsys)
•Organizing and manipulating information through mathematical correlations (Digitech)
•Relaying mailing address data (Return Mail)
•Retaining information in navigation of online forms (Internet Patents)
•Storing, gathering, and analyzing data (TDE Petroleum)
•Using categories to organize, store and transmit information (Cyberfone)

Inspecting a device and coming up with a price, here, is done electronically.

Dependent claims 
Claim 2-3 is a description of a generic device, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 4-7 is mere data gathering MPEP 2106, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 8 is mere description of data gathered MPE 2106, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 9 is extra solution activity, display MPEP 2106, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 10 is generic element generally applied for data gathering to manage human activity, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 11-12 is the idea itself implemented with generic elements generally applied, doesn’t integrate the idea into a practical application or provide significantly more.
Claim 13 is part of the idea itself, adding a proof or confirmation to be used in organizing human activity, doesn’t integrate the idea into a practical application or provide significantly more.
Only general skill is required ¶ 24, 36, 40 45 49 , any target device suffices Spec ¶ 40, and the Spec simply requires generic data gathering Spec e.g. ¶ 59-60.
Step 2b
The additional elements electronic device, target device, communication channel are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p.16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (electronic device, target device, communication channel). There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (marketing), not a technical problem. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium (claim 1) in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the generic elements do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of pricing an item for sale. 
In addition to these indisputably generic features electronic device, target device, communication channel, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
-Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
-Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Displaying a price does not add significantly more. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) was already provided to applicant and is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display is mentioned 427 times (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling (770 times at least p.1700-1707). 
See MPEP 2106.05 for applicant’s generic additional elements which are generally applied.
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for obviousness rejections in this Office Action:
A) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. V. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989). 

Claims 1-4, 6-12 is/are rejected under 35 USC 103 as obvious over Oztaskent (US Pat 9621947) in view of Burmester (US 20160019607) in view of Nguyen (US 20150309912)

CLAIM 1
BUT FOR user request and price see below, BURMESTER
Oztaskent shows 
1. A method performed by an electronic device to identify target devices for processing at a consumer-operated kiosk, the method comprising: 
Oztaskent Fig 1 and corresponding text 
[Wingdings font/0xA2] determining , via a processor of the electronic device, one or more available communication channels of the electronic device
Oztaskent Fig 1, step 120, 130 detecting a connection, and corresponding text 5:15-35
Although Oztaskent detects target devices Fig 1 and corresponding text 5:15-6:55 after computing device (which can be mobile device) initiates target discovery 5:54-6:55, AND 
Oztaskent computing device initiates device discovery 5:45—6:3

    PNG
    media_image1.png
    782
    557
    media_image1.png
    Greyscale

NOT EXPLICIT in Oztaskent is user request 
[Wingdings font/0xA2] receiving , via a processor of the electronic device, a user request to scan for one or more target devices connected to at least one of the available communication channels
Burmester at least ¶ 13, 24 client request valuation of connected devices (also Fig 1-3, ¶ 24-32) showing an electronic device (such as mobile device) via an app can initiate inquiry into valuation of target device
[Wingdings font/0xA2] for each of the available communication channels to which a target device is connected
Oztaskent detects target devices Fig 1 and corresponding text 5:15-6:3
[Wingdings font/0xA8] electronically obtaining , by the electronic device, data transmitted by the target device over the communication channel
Oztaskent detects target devices Fig 1 and corresponding text 
[Wingdings font/0xA2] for each connected target device from which data is obtained
Oztaskent detects target devices Fig 1 and corresponding text 5:15-6:55 
  [Wingdings font/0x77] identifying a model and/or hardware configuration of the target device based on the data
Oztaskent detects target devices Fig 1 5:45-6:20 and corresponding text 5:15-6:55 
Burmester ¶ 26 29 31
and 
  [Wingdings font/0x77] adding the target device to a list of target devices
Oztaskent adds and lists target devices Fig 3 and corresponding text 
[Wingdings font/0xA2] displaying , via a display screen of the electronic device, the list of target devices to the user of the electronic device
Oztaskent displays target devices discovered Fig 3-5 and corresponding text 
Also
Burmester at least Fig 2-3, corresponding text, e.g. ¶ 31-34

    PNG
    media_image2.png
    585
    937
    media_image2.png
    Greyscale

NOT EXPLICIT in Oztaskent is 
[Wingdings font/0xA2]  and providing a price for at least one of the target devices based on the obtained data
 , wherein providing the price includes displaying the price via the display screen (Nguyen at least Fig 1-2 ¶ 30 ‘user is then aware of the potential resale value’, ¶ 31)
Burmester at least ¶ 13, 24 client request valuation of connected devices (also Fig 1-3, ¶ 24-32) showing an electronic device (such as mobile device) via an app can initiate inquiry into valuation of a target device and arrive at a price 
It would have been obvious to combine Oztaskent and Burmester because they are analogous prior art, both device discovery teachings, and it would have been obvious for one looking at Oztaskent to consult the works of colleagues and find Burmester teaching device discovery can be used to price a detected device and combine the two with the predictable result that Oztaskent’s computing device can initiate via request data gathering used to price a detected device.
NOT EXPLICIT in Oztaskent or Burmester is display list of target devices on the electronic device, but see Nguyen has an electronic device ¶ 15 with a display Fig 1-2. See also Nguyen ¶ 4, 6-20 23 – 31 (Nguyen at least Fig 1-2 ¶ 30 ‘user is then aware of the potential resale value’). It would have been obvious looking at Burmester to consult the works of colleagues and find Nguyen. And Burmester says appraisal of device under test can be on the device under test or not Burmester ¶ 23, two obvious alternatives. It would have thus been obvious to combine Burmster and Nguyen for the predictable result of an electronic device testing a test device and displaying on electronic device a list of connected target devices.

    PNG
    media_image3.png
    695
    379
    media_image3.png
    Greyscale

It would have been obvious at the time of invention to combine Burmester, Nguyen. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 2
Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows2. The method of claim 1 wherein the
[Wingdings font/0xA2] electronic device is a mobile phone
Oztaskent Fig 1 and corresponding text 
Also 
Burmester Fig 1 and corresponding text 
Motivation to combine in claim 1
CLAIM 3
Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows3. The method of claim 1 wherein the 
[Wingdings font/0xA2] electronic device is a tablet computer, laptop computer, or desktop computer Oztaskent Fig 1 4:50-5:15, Fig 2, Fig 4, 10:1-15, 12:10-25
Burmester ¶ 17, 57
Motivation to combine in claim 1
CLAIM 4
Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows4. The method of claim 1, further comprising 
[Wingdings font/0xA2] transmitting a request for target device information to target devices connected to a communication channel 
Oztaskent ¶ 24 Fig 1 and corresponding text, 5:45-6:3
Also 
Burmester Fig 1 and corresponding text, e.g. ¶ 24 request from client, ¶ 25, ¶ 26 request from mobile
Motivation to combine in claim 1
CLAIM 6
Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows6. The method of claim 1 wherein 
[Wingdings font/0xA2] obtaining data transmitted by a target device includes inspecting data packets 
Oztasken at least 6:10-20, inspecting strings is inspecting data packets even though Oztaskent doesn’t use the exact word data packet; a string is a data packet
See Burmester’s “data packet” network Fig 1, ¶ 19, 22, 40, 45, 53, 56
for a hardware address of the target device 
Oztaskent Fig 1 6:10-20 address
Motivation to combine in claim 1
CLAIM 7
Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows7. The method of claim 1 wherein 
[Wingdings font/0xA2] obtaining data transmitted by a target device includes inspecting data packets (Oztasken at least 6:10-20, inspecting strings is inspecting data packets even though Oztaskent doesn’t use the exact word data packet Nevertheless see also
Burmester’s data packet network Fig 1, ¶ 19, 22, 40, 45, 53, 56) for information describing the target device (Oztaskent Fig 1 6:10-20 address) transmitted by a software application of the target device (Oztaskent Fig 1 and corresponding text Burmester Fig 1 and corresponding text )
Motivation to combine in claim 1
CLAIM 8 Oztaskent/Burmester/Nguyen shows the above and Oztaskent shows
8. The method of claim 7 wherein the information includes a
[Wingdings font/0xA2] code identifying the manufacture and/or the model of the connected target device
Oztaskent detects target devices Fig 1 5:45-6:20 and corresponding text 5:15-6:55 
Burmester ¶ 26 29 31
Motivation to combine in claim 1
CLAIM 9 Oztaskent/Burmester/Nguyen shows the above 
8. The method of claim 1 wherein providing a price for the at least one of the listed target devices includes 
[Wingdings font/0xA2]  displaying the price via an app of the electronic device
Burmester at least ¶ 13 trade-in value may be displayed and ¶ 23 rendering obvious displaying price via app of electronic device
Motivation to combine in claim 1
CLAIM 10 Oztaskent/Burmester/Nguyen shows the above and NOT EXPLICIT in Oztaskent 
10. The method of claim 9 wherein the 
[Wingdings font/0xA2]  app is configured to download a database of prices for electronic devices and use information about a make and model of the at least one target device to determine a price for the at least one of the listed target devices
Nguyen US 20150309912 ¶  4, 6-20 23 – 31
Motivation to combine in claim 1
CLAIM 11 Oztaskent/Burmester/Nguyen shows the above and NOT EXPLICIT in Oztaskent
10. The method of claim 1 further comprising 
[Wingdings font/0xA2]  via an app installed on the electronic device, performing one or more tests to reveal a condition of the connected target device
Nguyen US 20150309912 ¶  4, 6-20 23 – 31
Motivation to combine in claim 1
CLAIM 12 Oztaskent/Burmester/Nguyen shows the above and NOT EXPLICIT in Oztaskent
10. The method of claim 11 wherein the one or more tests include tests of one or more of  
[Wingdings font/0xA2]  processor performance, battery charging rate, and/or battery capacity
Nguyen US 20150309912 ¶ 10 15-18 21 23 -31
Motivation to combine in claim 1

Claim 5 is/are rejected under 35 USC 103 as obvious over Oztaskent/Burmester/Nguyen in view of Gregersen US 20110055322 

CLAIM 5
Oztaskent/Burmester shows the above and 
NOT EXPLICIT in Oztaskent is operating system API5. The method of claim 1 wherein 
[Wingdings font/0xA2] obtaining data transmitted by a target device includes querying an operating system API on the electronic device 
Oztaskent Fig 1 and corresponding text 
Also 
Burmester Fig 1 and corresponding text
NOT EXPLICIT in Oztaskent is the exact term operating system API but Gregersen US 20110055322 shows request to operating system API at least ¶ 65
It would have been obvious at the time of invention to add Gregersen to Oztaskent. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim 13 is/are rejected under 35 USC 103 as obvious over Oztaskent/Burmester/Nguyen in view of Kim US 8401914

CLAIM 13 10. The method of claim 1 further comprising 
[Wingdings font/0xA2]  providing the user a confirmation code to bring to a kiosk to identify the connected target device
Kim US 8401914 11:35-45 14:29-45 22:24-47 
It would have been obvious at the time of invention to combine Burmester, Kim The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

RESPONSE TO REMARKS
Applicant’s amendment, remarks are fully considered but unfortunately they are not persuasive.
103
As to applicant remarks that Oztaskent is not analogous to the claimed invention, actually they’re both device discovery.
As to applicant remarks that Oztaskent is not analogous to Burmster, actually they’re both device discovery.
As to applicant remarks that Oztaskent is not analogous to Nguyen, actually they’re both device discovery.
As to applicant remarks that ‘device discovery’ cannot form the basis of analogous art, in all three what is reasonably pertinent is what is the nature of the device being connected and the nature of the connection. 
As to applicant remarks that Burmester doesn’t mention device discovery, it absolutely does (Burmester at least Fig 1, 3-7, e.g. ¶ 24-34, and after device is discovered user can confirm/deny e.g. “Yes, this is my device” ¶ 31 and get a quote ¶ 32) but simply doesn’t use the words device discovery. 
As to applicant remarks that the combination requires a change of principle of Oztaskent, actually the combination does not because they’re both device discovery.
Thus, it is incorrect to say that Oztaskent is neither relevant nor analogous (remarks p24)

101
As to applicant remarks that all the elements cannot be performed in the human mind, the fact remains that many of the elements can be. A person inspects something (horse, cow, car, diamond, fruit at a farmer’s market, mobile device) by data gathering (inspect by look at model and/or hardware config), appraises its worth and decides on a price. What applicant does is to electronically what has been done for ages, electronically gather data, electronically add a device to a list and come up with a price and display a price.

The claims are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. Inspecting something to determine its worth and come up with a price is long standing commercial practice.

As to applicant remarks that there’s an integrated practical application, actually applicant simply does electronically what is long standing commercial practice with generic elements generally applied.

As to applicant remarks that applicant improves a technical field, remarks p13 bottom, applicant instead simply does electronically what is long standing commercial practice.

As to applicant remarks that he has features which require more than merely applying an alleged exception by using a generic computer component, applicant doesn’t tell us what ‘more’ he has.

As to applicant remarks that he limits the alleged exception with an electronic device, that argument rather than being the solution to applicant’s problem is the beginning of the problem. That’s all applicant is doing : electronically carrying out long standing commercial practice.

As to applicant remarks that his activities are not incidental and not well-known, inspecting something and coming up with a price are long standing commercial practice. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 

As to applicant remarks that ‘all methods of pricing a good’ do not include the elements, the difference is simply electronically implementing what is long standing commercial practice. 

Alice
clearinghouse
implemented by computer
Here
Price an item for sale
implemented by computer
Bilski
hedge
implemented by computer


The claim 1 is/are directed to data gathering for pricing a good for sale.

As to applicant remarks p17 top, unfortunately it’s clear that 
i) the claims do not improve anything but only electronically implement long standing commercial practice
ii) no particular machine is involved but only generic elements generally applied
iii) instead of limiting the exception in a meaningful way, the claims present only generic elements generally applied, spelling out electronically implementing long standing commercial practice

Conclusion
Pertinent prior art cited but not relied upon
US 2010/0088192 reMobile kiosk for buying phones

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681

/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681